Exhibit 3.4 CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED BYLAWS OF PHARMACYCLICS, INC. The undersigned, being the duly acting and appointed Secretary of Pharmacyclics, Inc., a Delaware corporation (the “Company”), hereby certifies that the board of directors of the Company amended and restated the first sentence of Article III, Section 1 of the bylaws of the Company to read as follows, effective as of the date set forth below: “The authorized number of directors shall be set at seven (7).” Dated as of:December 17, 2009 /s/ Rainer M. Erdtmann Name: Rainer M. Erdtmann Title: Vice President, Finance & Administration and Secretary
